Citation Nr: 1813653	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2013 rating decision of the VA Regional Office in Louisville, Kentucky.

The Board notes that the Veteran's representative submitted a Written Brief Presentation in February 2018, which addressed entitlement to service connection for a heart disability, as well as additional service connection claims for peripheral neuropathy.  The Board will only address entitlement to service connection for a heart disability, as the Veteran did not perfect an appeal on the peripheral neuropathy claims.  See May 2014 VA Form 9; see also July 2014 Report of General Information.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran was diagnosed with pericarditis and paroxysmal atrial fibrillation.  See St. Joseph Health System Discharge Summary.

In March 2013, the Veteran submitted claims for entitlement to service connection for coronary artery disease and atrial fibrillation.  Although the Veteran did not specifically assert that his heart conditions were related to exposure to herbicide agents, in April 2013 the RO sent the Veteran notice advising him of the evidence necessary to substantiate his claims as due to exposure to herbicide agents, as well as on a theory of direct service connection.  

The Veteran underwent a VA examination for ischemic heart disease in May 2013.  The examiner stated that based upon the Veteran's history, current examination findings and review of available medical records, she was unable to establish a diagnosis of ischemic heart disease or coronary artery disease.  The Veteran's heart conditions were reported as pericarditis with resulting paroxysmal atrial fibrillation, and the examiner opined that these were not caused by ischemia.  However, the examiner failed to provide a nexus opinion as to whether the Veteran's diagnosed heart conditions were incurred in or caused by an in-service injury, event, or illness, to include exposure to herbicide agents.  

The Board also observes that the Veteran is service-connected for diabetes mellitus, type II, and hypertension.  On remand, an opinion should be obtained addressing whether the Veteran's pericarditis and atrial fibulation is caused or aggravated by his other service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination with respect to his heart disabilities, to include pericarditis with resulting paroxysmal atrial fibrillation.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  All necessary studies and tests should be conducted.  The examiner is requested to provide responses to each of the following:

(a) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart disabilities, to include pericarditis with resulting paroxysmal atrial fibrillation, had onset in, or are otherwise related to the Veteran's period of active duty service, to include his presumed exposure to herbicide agents?  

(b) Notwithstanding the above, it is at least as likely as not that the Veteran's heart disabilities were caused or aggravated beyond their natural progression by his service-connected disabilities, to specifically include diabetes mellitus, type II and/or hypertension?  

A complete rationale is requested for all opinions.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




